RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4522-19

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

L.G.,

          Defendant,

and

M.B.,1

     Defendant-Appellant.
___________________________

IN THE MATTER OF A.B.,
a minor.
___________________________

                   Argued January 19, 2022 – Decided February 10, 2022

                   Before Judges Rothstadt and Mayer.

1
  We designate the parties by their initials to protect their privacy and preserve
the confidentiality of these proceedings. R. 1:38-3(d)(12).
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Essex County, Docket
            No. FN-07-0397-18.

            Beatrix W. Shear, Designated Counsel, argued the
            cause for the appellant (Joseph E. Krakora, Public
            Defender, attorney; Beatrix W. Shear, on the briefs).

            Mary L. Harpster, Deputy Attorney General, argued the
            cause for respondent (Andrew J. Bruck, Acting
            Attorney General, attorney; Donna Arons, Assistant
            Attorney General, of counsel; Mary L. Harpster, on the
            brief).

            Melissa R. Vance, Assistant Deputy Public Defender,
            argued the cause for minor (Joseph E. Krakora, Public
            Defender, Law Guardian, attorney; Meredith Alexis
            Pollock, Deputy Public Defender, of counsel; Melissa
            R. Vance, of counsel and on the brief).

PER CURIAM

      Defendant M.B. appeals from a November 16, 2018 order finding he

abused or neglected his daughter, A.B., and a July 9, 2020 order terminating the

litigation after the daughter turned eighteen. At the fact-finding hearings, the

family part judge impermissibly admitted, and relied on, a hearsay report

authored by a psychologist student-intern serving as a consultant for the

Division of Child Protection and Permanency (Division). The student-intern did

not testify at trial regarding the information contained in the report, depriving

defendant of any opportunity to cross-examine the author of the report as to the


                                                                           A-4522-19
                                       2
opinions and diagnoses contained in the document. The judge also improperly

relied on hearsay testimony proffered by the Division's consulting licensed

psychologist who had no direct involvement in evaluating the daughter. Nor did

the Division's testifying psychologist independently review the data or

information relied upon by the student-intern to prepare the daughter's

psychological evaluation. Thus, we vacate and remand to the family court for

further proceedings consistent with our opinion.

      We need not provide a detailed recitation of the allegations against

defendant. In brief, the daughter, age sixteen at the time, alleged her father

sexually assaulted her on two occasions in March 2018. In recounting the abuse

to various individuals, the daughter's description of the incidents differed.2

Family members residing in the household at the time of the alleged abuse stated

the daughter's allegations were untrue and reported the daughter frequently lied

about life events.

      The daughter's school counselor reported the abuse allegations to the

Division on April 11, 2018. A Division case worked interviewed the daughter,

the daughter's mother, L.G., the daughter's two stepbrothers, B.G. and N.L., and


2
  The daughter described the abuse to the following individuals: a counselor at
her school; an investigating Division case worker, a student-intern who
conducted a psychological evaluation, and a friend, N.
                                                                          A-4522-19
                                       3
defendant. L.G. and defendant denied any sexual abuse. They claimed the

daughter concocted the allegations after being punished for various behavioral

issues, including the daughter's dating a nineteen-year-old male, skipping

school, smoking marijuana, and hiding a cellphone in her room.

      The Division arranged for the daughter to undergo a psychological

evaluation at the Metropolitan Regional Diagnostic Treatment Center (RDTC).

Jiwon Yoo,3 a student intern at the RDTC, conducted the evaluation and

prepared a written report (Yoo Report).      The Division claimed Yoo was

supervised by a licensed psychologist at the RDTC in connection with the

preparation of the Yoo Report.       Significantly, the supervising licensed

psychologist did not submit a certification explaining her role, if any, in the

preparation of the Yoo Report. Nor did the supervising licensed psychologist

testify during the trial.

      Despite defendant's objection to the Yoo report on hearsay and other

grounds, the judge admitted that document into evidence. The Yoo report

contained the daughter's self-reported statements of trouble sleeping,


3
  There is no curriculum vitae or any other information in the record regarding
Yoo's qualifications to conduct a psychological evaluation. During oral
argument, counsel could not confirm Yoo's credentials or educational
experience at the time she prepared her report.


                                                                         A-4522-19
                                      4
nightmares, and self-cutting on one occasion. The daughter also admitted lying

in the past.

      As part of the evaluation, Yoo performed a series of psychological tests

and determined the daughter experienced "significantly more internalizing and

externalizing problems than are typically reported by girls her age."      Yoo

concluded the daughter was "experiencing significant distress regarding her

experience of sexual abuse by [defendant]." Based on the Yoo report, the

daughter received a diagnosis of post-traumatic stress disorder and parent-child

relational problems.

       The Division did not present Yoo or her supervisor as witnesses at trial.

Rather, the Division offered the expert testimony of Dr. Karen Christine Smarz,

a senior psychologist at the RDTC. Defendant objected to Dr. Smarz's testimony

because the doctor did not conduct the evaluation of the daughter, did not

observe the daughter during the evaluation, and lacked any personal knowledge

related to the daughter. Overruling defendant's objection, the judge allowed Dr.

Smarz to testify under N.J.R.E. 703. However, the judge stated the doctor could

not offer credibility determinations and her testimony would be limited to the

factual findings in the Yoo Report.




                                                                          A-4522-19
                                       5
      While Dr. Smarz may have supervised Yoo and Yoo's direct supervisor

during their time at the RDTC, Dr. Smarz did not claim to have supervised Yoo

when Yoo evaluated the daughter. Nor did Dr. Smarz have any discussion with

the licensed psychologist who allegedly supervised Yoo in performing the

daughter's psychological evaluation. Dr. Smarz admitted she had no direct

involvement in the daughter's psychological evaluation and relied exclusively

on the Yoo report for her trial testimony.

      Nor did Dr. Smarz prepare a separate expert report offering her diagnoses

or opinions regarding the daughter from a psychological perspective. Despite

the lack of her own report, the doctor testified the daughter "experienced some

type of traumatic situation[] [m]ost likely sexual in nature." Based on the

daughter's test results and the daughter's statements to Yoo, Dr. Smarz opined

she would have made the same diagnosis as Yoo. 4         However, Dr. Smarz

conceded any diagnoses or opinions she offered regarding the daughter's sexual

abuse claim were "theoretical" because Dr. Smarz never met the daughter and

behavioral observations and credibility determinations were an important

component of any psychological evaluation.



4
 Dr. Smarz admitted she did not review the results of the tests performed by
Yoo.
                                                                         A-4522-19
                                        6
      In a November 16, 2018 order and written decision, the judge concluded

the Division proved by a preponderance of the evidence that defendant "abused

or neglected [the daughter] . . . pursuant to N.J.S.A. 9:6-8.21(c)." In reaching

that determination, the judge found the daughter's out-of-court allegations of

sexual abuse sufficiently corroborated under N.J.S.A. 9:6-8.46(a)(4) based on

the Yoo report and Dr. Smarz's testimony.

      On appeal, defendant argues the Family Part judge's abuse or neglect

determination was not supported by competent admissible evidence and the

judge erred in relying upon Dr. Smarz's conclusions. He also contends the

family court lacked jurisdiction to find abuse or neglect under Title Nine

because the Division's complaint only cited Title Thirty.

      We first consider defendant's arguments related to the admission of the

Yoo Report and testimony of Dr. Smarz. We agree the Yoo Report and the

diagnoses and opinions of Dr. Smarz should not have been considered by the

judge absent an appropriate evidentiary hearing and satisfaction of the necessary

foundational requirements for admission of such evidence and testimony.

      In reviewing the admission or exclusion of evidence, "we afford

'[c]onsiderable latitude . . . [to a] trial court in determining whether to admit

evidence, and that determination will be reversed only if it constitutes an abuse


                                                                           A-4522-19
                                       7
of discretion.'" N.J. Div. of Child Prot. & Permanency v. N.B., 452 N.J. Super.

513, 521 (App. Div. 2017) (quoting N.J. Div. of Child Prot. & Permanency v.

N.T., 445 N.J. Super. 478, 492 (App. Div. 2016)). Because the Family Part

judge's rulings involved the application of legal principles rather than credibility

determinations, we owe no special deference to those ruling. Ibid.

      In establishing abuse or neglect under Title Nine, the Division must show

by a preponderance of the "competent, material and relevant evidence" that the

child is "abused or neglected." N.J.S.A. 9:6-8.46(b). "Such evidence may

include 'any writing [or] record . . . made as a memorandum or record of any

condition, act, transaction, occurrence or event relating to a child in an abuse or

neglect proceeding of any hospital or any other public or private institution or

agency,'" as long as it meets the requirements for admissibility "akin to the

business records exception." N.J. Div. of Youth & Fam. Servs. v. P.W.R., 205

N.J. 17, 32 (2011) (quoting N.J.S.A. 9:6-8.46(a)(3)).

      A child's statements alleging abuse or neglect must be corroborated to be

admissible in evidence. N.J.S.A. 9:6-8.46(a)(4). The statute provides "previous

statements made by the child relating to any allegations of abuse or neglect shall

be admissible in evidence; provided, however, that no such statement, if

uncorroborated, shall be sufficient to make a fact finding of abuse or neglect."


                                                                              A-4522-19
                                         8
Ibid. Accord P.W.R., 205 N.J. at 32-33. We review a trial court's corroboration

determination de novo. N.J. Div. of Child Prot. & Permanency v. A.B., 231 N.J.

354, 369 (2017); N.J. Div. of Child Prot. & Permanency v. A.D., 455 N.J. Super.

144, 156 (App. Div. 2018).

      In determining corroboration, "[a] child's statement need only be

corroborated by '[s]ome direct or circumstantial evidence beyond the child's

statement itself.'" A.D., 455 N.J. Super. at 157 (quoting N.B., 452 N.J. Super.

at 522). "The most effective types of corroborative evidence may be eyewitness

testimony, a confession, an admission or medical or scientific evidence." Ibid.

(quoting N.J. Div. of Youth & Fam. Servs. v. L.A., 357 N.J. Super. 155, 166

(App. Div. 2003)). Corroborating evidence includes psychological evidence.

N.J. Div. of Child Prot. & Permanency v. I.B., 441 N.J. Super. 585, 591 (App.

Div. 2015). The evidence must be independently admissible for a court to deem

it corroborative of a child's statement. See N.B., 452 N.J. Super. at 524-26

(finding evidence was insufficient to corroborate a child's statement because it

constituted inadmissible hearsay).

      The admissibility of reports on behalf of the Division must meet the

prerequisites for admission of a business record under N.J.R.E. 803(c)(6),

namely that the report is prepared by a professional consultant for the Division


                                                                          A-4522-19
                                       9
and the report is maintained in the regular court of the Division's business. N.B.,

452 N.J. Super. at 524. Even if the report satisfies these requirements, when the

Division does not offer the expert as a witness, the expert's conclusions and

diagnoses must satisfy N.J.R.E. 808. See A.D., 455 N.J. Super. at 158. "Expert

diagnoses and opinions in a Division report are inadmissible hearsay, unless the

trial court specifically finds they are trustworthy under the criteria in N.J.R.E.

808, including that they are not too complex for admission without the expert

testifying subject to cross-examination." N.T., 445 N.J. Super. at 487.

      In the case of psychological reports, without the testimony of the expert

who authored the report, the report is susceptible to exclusion under N.J.R.E.

808. We have held a psychological diagnosis should be excluded as evidence

when the expert who prepared the report is absent. See A.D., 455 N.J. Super. at

160; N.B., 452 N.J. Super. at 524-26.

      Here, because Yoo did not testify, the family court judge should have

conducted a N.J.R.E. 808 hearing on the trustworthiness of the Yoo Report.

Given the inherently subjective nature of psychological reports, a N.J.R.E. 808

hearing was required prior to admitting the report as evidence. Additionally, at

a such hearing, the judge should have addressed whether Yoo's diagnoses and

opinions contained in her report were sufficiently complex, requiring Yoo to


                                                                             A-4522-19
                                        10
testify and be subject to cross-examination. Absent an evidentiary hearing, the

diagnoses and opinions contained in the Yoo Report were inadmissible and thus

could not serve to corroborate the daughter's sexual abuse allegations.

      Instead of conducting a N.J.R.E. 808 evidentiary hearing on the Yoo

Report, the family court judge concluded Dr. Smarz's testimony was admissible

under N.J.R.E. 703, citing our unpublished decision in N.J. Div. of Child Prot.

& Permanency v. G.G., No. A-4188-16 (App. Div. July 9, 2018). We do not

rely on unpublished cases in reviewing appeals. See R. 1:36-3 ("No unpublished

opinion shall constitute precedent or be binding upon any court."); see also

Trinity Cemetery Ass'n v. Twp. of Wall, 170 N.J. 39, 48 (2001) (Vernerio, J.,

concurring) (noting an unreported decision "serve[s] no precedential value, and

cannot reliably be considered part of our common law."). The judge's reliance

on an unpublished decision to admit Dr. Smarz's testimony was mistaken.

      We have allowed an expert's testimony "based on the work done or even

hearsay evidence of another expert" provided when the "latter's work is

supervised by the former." State v. Dishon, 297 N.J. Super. 254, 281 (App. Div.

1997). However, simply reading another expert's report does not allow the

testifying expert to offer opinions or diagnoses in the absence of any

independent evaluation.


                                                                          A-4522-19
                                      11
      Here, Dr. Smarz had limited knowledge regarding the preparation of the

Yoo report. She did not review any documents, statements, or test results relied

upon by Yoo in authoring the Yoo Report. Nor did Dr. Smarz supervise Yoo's

evaluation of the daughter. Additionally, Dr. Smarz never authored her own

report, stating her independent opinions and diagnosis regarding the daughter's

psychological condition.     Rather, Dr. Smarz testified generally about the

RDTC's evaluation process without any details related specifically to the

daughter's evaluation. Dr. Smarz candidly admitted she relied solely on the Yoo

report for her testimony. Consequently, Dr. Smarz should not have been allowed

to offer her opinions and diagnoses at trial.

      The Division's failure to produce Yoo at trial deprived defendant of the

ability to cross-examine Yoo regarding the opinions and diagnoses in her report.

Yoo was the only person able to assess the daughter's behavior and evaluate the

daughter's credibility in a one-on-one interview setting. As Dr. Smarz told the

judge, behavioral observations and credibility determinations are important

elements of a psychological evaluation. In the absence of a N.J.R.E. 808 hearing

on the Yoo Report and the failure to produce Yoo to testify at trial, Yoo's

diagnoses and opinions should not have been admitted as evidence in deciding

whether defendant abused or neglected the daughter.


                                                                          A-4522-19
                                       12
      Having reviewed the record, we are satisfied a N.J.R.E. 808 evidentiary

hearing on the admissibility of the Yoo Report and detailed findings on the

Division's satisfaction of the evidentiary requirements for admission of Dr.

Smarz's testimony were required prior to determining the daughter's allegations

were sufficiently corroborated. Thus, the judge erred in concluding "[t]he report

of the RDTC and the testimony of the expert amply serve as the required

corroboration of [the daughter's] statements."

      We next consider defendant's contention regarding the trial court's lack of

jurisdiction to proceed with the abuse or neglect fact-finding hearing based on

the Division's failure to assert a Title Nine action. We disagree.

      Rule 5:12-1(b) requires complaints filed by the Division, pursuant to

either N.J.S.A. 30:4C-1 or N.J.S.A. 9:6-8.21, include ". . . (4) a brief statement

of the facts upon which the complainant relies, and (5) the exact nature of the

relief which the complainant seeks and the statutes relied upon." Here, the

Division filed a complaint citing Title Thirty only. Generally, the Division may

file under Title Nine only if it suspects "abuse and neglect" of a child. N.J. Div.

of Youth & Fam. Servs. v. K.M., 136 N.J. 546, 555 (1994). In contrast, the

Division may file a cause of action under Title Thirty seeking to terminate

parental rights for a variety of reasons. Id. at 556.


                                                                             A-4522-19
                                       13
      A Title Nine proceeding provides for removal of a child in a dangerous

situation on a temporary, "interim" basis. N.J. Div. of Youth & Fam. Servs. v.

R.D., 207 N.J. 88, 114 (2011). In contrast, a Title Thirty proceeding focuses on

finding a permanent placement for the child. Ibid. Title Thirty and Title Nine

proceedings can be consolidated. Id. at 113; see also N.J.S.A. 9:6–8.24(e) ("Any

[abuse or neglect] hearing held before the Family Part may serve as a

permanency hearing to provide judicial review and approval of a permanency

plan for the child if all the [review and approval] requirements [under Title

Thirty] are met.").

      Here, the Division notified defendant it was proceeding under both Title

Nine and Title Thirty. Despite the Division's failure to formally amend the

complaint to include a claim under Title Nine, there are several court orders

providing notice to defendant of the Title Nine allegations, including an April

26, 2018 order to show cause filed by the Division seeking temporary custody

of the daughter based on abuse or neglect. Additionally, defendant was present

in court when counsel discussed scheduling a Title Nine fact-finding hearing.

Thus, we reject defendant's assertion he was unaware of the Division's Title Nine

action and the trial court lacked jurisdiction to proceed under Title Nine absent

the Division formally amending its complaint.


                                                                           A-4522-19
                                      14
         In reviewing the record, we note several documents included in

defendant's appellate appendix were not part of the record before the trial court

at the time of the abuse or neglect fact-finding hearings. Rule 2:5-4 provides

appellate records consist of the "papers on file in the court or courts or agencies

below, with all entries as to matters made on the records of such courts and

agencies, the stenographic transcript or statement of the proceedings therein

. . . ." Generally, we decline to consider evidence outside the record before the

trial court. Pressler and Verniero, Current N.J. Court Rules, cmt. 1 on R. 2:5-4

(2021).

         Here, the judge admitted five documents as evidence during the fact-

finding hearings. Many documents in defendant's appellate appendix posted-

dated the fact-finding hearings and, therefore, were never considered by the

judge.     Thus, defendant's reference to documents other than the exhibits

admitted as evidence by the family court judge have not been considered by this

court.

         For the reasons stated, we are constrained to remand to the family court

to analyze the admissibility of the Yoo report and the testimony of Dr. Smarz in

accordance with the applicable evidence rules. Nothing in our decision should

be interpreted as expressing our view on the scope or outcome of the remanded


                                                                             A-4522-19
                                        15
proceedings. The family court judge, exercising discretion, shall determine

whether to reopen the record for the presentation of any additional evidence.

      Vacated and remanded for further proceedings.         We do not retain

jurisdiction.




                                                                          A-4522-19
                                      16